Order, Supreme Court, New York County, entered on July 8, 1977, which denied the summary judgment motion of the appellants, unanimously reversed, on the law, without costs and without disbursements, the motion granted, the complaint dismissed and the action severed as to defendant-appellant. Plaintiff, acting pro se, had by summons in 1974 proceeded against a physician who performed medical services at a medical center represented by the defendants, who are attorneys. In that action, the plaintiff complained that the physician had certified him as paranoid. However, it turned out that the physician was then performing medical services at a municipal hospital, and thus the City of New York was responsible for the physician’s legal representation. While investigating the matter, the appellants served a demand for a copy of the complaint without a notice of appearance in order to protect the physician from default, and thereafter the City of New York, through its Corporation Counsel, served an answer on the physician’s behalf. The complaint now enumerates substantially "four causes of action” against these attorneys, for collusion, harassment, suppression of information, and unlawful acts. None of these allege facts sufficient to constitute a cause of action, and the complaint should be dismissed, and therefore the motion for summary judgment should have been granted. (Kelly v CBS, Inc., 59 AD2d 686; Liffman v Booke, 59 AD2d 686; Goldstein v Siegel, 19 AD2d 489.) Concur—Murphy, P. J., Kupferman, Lupiano and Silverman, JJ.